Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 1 of 15 PageID #: 1452




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION

****************************************************************************
                                         *
UNITED STATES OF AMERICA,                *              CR 04-40106
                                         *
                     Plaintiff,          *
                                         *
       -vs-                              *       MEMORANDUM OPINION
                                         *               AND ORDER
JERRY MEDICINE HORN,                     *
                                         *
                     Defendant.          *
                                         *
******************************************************************************
       Jerry Medicine Horn (“Medicine Horn”) filed a pro se motion for compassionate release
pursuant to the First Step Act.1 (Doc. 144.) The Assistant Federal Public Defender (FPD) appointed
to represent individuals who file pro se pleadings seeking relief under the First Step Act submitted
a supplement in support of Medicine Horn’s motion for compassionate release. (Doc. 150.) The
government opposes the motion. (Doc. 153.) A reply was submitted by the FPD. (Doc. 155.) For
the following reasons the motion is denied.
                                        BACKGROUND
       On November 17, 2004, Medicine Horn was charged in a Superseding Indictment with four
counts of sexual abuse. (Doc. 23.) At trial he was convicted of one count of aggravated sexual
abuse (18 U.S.C. § 2241(a)) and one count of sexual abuse of a minor (18 U.S.C. § 2243(a)). The
victim was EFH. Medicine Horse was acquitted of one count of aggravated sexual abuse and one
count of sexual abuse of another minor, CC. During the trial the government presented additional
evidence pursuant to Federal Rule of Evidence 413 that Medicine Horn had sexually assaulted two
other women, SA and AP. Medicine Horn testified at trial and admitted having sex with SA but he
claimed it was consensual between them. He denied having sex with EFH, CC and AP.

1
  Medicine Horn also has a pending motion requesting that the Court amend his judgment to reflect
a “strong recommendation” for six months in a halfway house and six months in home confinement
at the end of his prison term. (Doc. 142.)
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 2 of 15 PageID #: 1453




       Medicine Horn was sentenced to 240 months in prison on Count One and 180 months on
Count Two, to be served concurrently, followed by five years of supervised release on Count One
and three years on Count Two, to run concurrently. (Doc. 97.) Restitution in the amount of $737.52
was ordered to reimburse the minor victim’s mother for lost wages and costs to transport her
daughter to receive treatment for various issues resulting from the offense.
       Medicine Horn is currently incarcerated at the correctional institution in Seagoville, Texas
(FCI Seagoville). He has served almost 16 years of his sentence. His projected release date is
December 22, 2021. Medicine Horn is 42 years old.
       On July 13, 2020, Medicine Horn filed a letter asking the Court to modify his sentence. (Doc.
144.) He filed a supplement on August 31, 2020 showing that he tested positive for COVID-19 in
June 2020. (Doc. 145.) Medicine Horn’s motion was re-classified as a motion for compassionate
release, which triggered the process for handling such motions set forth in Standing Order 20.06.
The supplemental briefs subsequently filed by the FPD explain that Medicine Horn suffers from a
number of medical problems, including obesity, abnormal kidney function, hypercholesterolemia,
headaches, heartburn, and chondromalacia of patella (runner’s knee). (Doc. 150.) Medicine Horn
argues that being incarcerated makes him particularly vulnerable to COVID-19. In support of this
argument, he cites and attaches declarations from medical professionals.2 To avoid this increased
risk of contracting COVID-19 again and developing serious complications, Medicine Horn asks the
Court to reduce his sentence to time served and a period of home confinement as a condition of
supervised release.3




2
  See Declaration of Dr. Chris Beyrer, Director of the Center for Public Health and Human Rights
and Johns Hopkins (Doc. 150-1,“Beyrer Decl.”); Declaration of Dr. Jonathan Golob, Assistant
Professor at University of Michigan School of Medicine (Doc. 150-2, “Golob Decl.”); Declaration.
of Dr. Jaimie Meyer, Assistant Professor at Yale School of Medicine (Doc. 150-3, “Meyer Decl.”).
3
  The Second Circuit has described “compassionate release” as a “misnomer” because the statute
“in fact speaks of sentence reductions.” United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020)
(citing 18 U.S.C. § 3582(c)(1)(A)). “A district court could, for instance, reduce but not eliminate
a defendant’s prison sentence, or end the term of imprisonment but impose a significant term of
probation or supervised release in its place.” Id.

                                                 2
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 3 of 15 PageID #: 1454




       According to the BOP website, as of November 19, 2020, there were eighteen inmates and
one staff member at FCI Seagoville who are known to be currently positive for COVID-19. See
Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/. Four inmates have
died of COVID-19. (Id.) Thirty staff members and 1,274 inmates have recovered from COVID-19.
Id. Medicine Horn is one of the recovered inmates.4 A BOP Health Services Administrative Note
dated July 29, 2020 provides, in part:
       Patient has been in isolation after a positive COVID-19 test on 06/30/20. Patient’s
       chart reviewed, as well as symptom and temperature logs. Patient has been afebrile
       for > 24 hours. At least 10 days have passed since the patient’s first symptoms or
       positive test. The patient is not severely immunocompromised and did not have a
       severe illness requiring hospitalization.
       Patient meets CDC Criteria for release from isolation and the ICD code will be
       resolved.
(Doc. 147 at p. 446.)
                                           DISCUSSION
       Title 18, § 3582(c)(1)(A)(i), known as the “compassionate release provision” of the First Step
Act, Pub. L. 115-391, 132 Stat. 5194, provides in relevant part:
       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant . . . may reduce the term of imprisonment (and may impose a term
       of probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors
       set forth in section 3553(a) to the extent that they are applicable, if it finds that (i)
       extraordinary and compelling reasons warrant such a reduction . . . and that such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.5

18 U.S.C. § 3582(c)(1)(A) (emphasis added). Prior to passage of the First Step Act, compassionate
release requests came to the Court “upon motion of the Director of the Bureau of Prisons.” United



4
  A recent medical record indicates that, on September 28, 2020, Medicine Horn reported he can’t
get enough air when he tries to take a deep breath. (Doc. 154, p. 1.) He was prescribed an albuterol
inhaler for his breathing issues. (Id.) This record was submitted to the Court after the government
filed its response to Medicine Horn’s motion.
5
  18 U.S.C. § 3582(c)(1)(A)(ii) does not apply because Medicine Horn is 42 years old. He would
need to be at least 70 years old to qualify for compassionate release consideration under Section (ii).

                                                  3
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 4 of 15 PageID #: 1455




States v. Rodd, 966 F.3d 740, 745 (8th Cir. 2020). Now, a defendant may bring his or her own
motion with the Court if administrative remedies have been exhausted. Id. at 744.
I. Administrative Exhaustion
       A district court may grant a sentence reduction upon motion of the defendant only “after the
defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis
added). That requirement is satisfied here. On May15, 2020, Medicine Horn submitted a request for
home confinement to the warden at FCI Seagoville, which was rejected on May 22, 2020. (Doc. 144
at p. 1.) He submitted a new request for a reduction in sentence to the warden on September 9, 2020.
(Doc. 149.) As more than thirty days have elapsed from the date that Medicine Horn submitted his
requests to the warden, the Court has jurisdiction to consider the motion. See United States v.
Morehouse, 2020 WL 2836188, at *2 (D.S.D. June 1, 2020) (Judge Karen E. Schreier) (motion for
compassionate release is ripe for review where defendant submitted his request to the warden and
the warden denied the request); United States v. Harris, 812 Fed. Appx. 106, 107, 2020 WL
4048690, at *1 (3rd Cir. July 20, 2020) (reversing district court’s dismissal for failure to exhaust
after government conceded that defendant was not required to completely exhaust the administrative
remedy process after warden denied his compassionate release request).
II. Extraordinary and Compelling Reasons
       To be eligible for compassionate release, a prisoner must show that “extraordinary and
compelling reasons” warrant such a reduction in sentence and that the reduction is “consistent with
applicable policy statements” issued by the United States Sentencing Commission. 18 U.S.C.
§ 3582(c)(1)(A). Congress did not define what constitutes “extraordinary and compelling reasons.”
Congress elsewhere required the Commission to issue a policy statement “regarding . . . the
appropriate use” of Section 3582(c), to include “describ[ing] what should be considered
extraordinary and compelling reasons for sentence reduction, including the criteria to be applied.”
28 U.S.C. § 994(a)(2)(C), (t). Since the passage of the First Step Act, the Sentencing Commission
has not yet updated its policy statements related to compassionate release, and the Sentencing
Commission has not clarified what “extraordinary and compelling might mean,” under the First Step


                                                  4
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 5 of 15 PageID #: 1456




Act.6 Rodd, 966 F.3d at 746. Thus, the Commission’s Guidelines, formulated before the First Step
Act was passed and well before the COVID-19 pandemic, still address motions for compassionate
release being considered by the BOP Director. Those Sentencing Guidelines provide that, “[u]pon
motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),” the district court
may reduce a defendant’s term of imprisonment “if, after considering the factors set forth in 18
U.S.C. 3553(a),” the district court determines that –
       (1)
         (A) extraordinary and compelling reasons warrant the reduction; or

        (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
       prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
       offenses for which the defendant is imprisoned;

       (2) the defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.
       As noted by the Eighth Circuit in Rodd, 966 F.3d at 746–47, the commentary to § 1B1.13
identifies four categories that constitute “extraordinary and compelling reasons warrant[ing] the
[sentence] reduction,” as that term appears in U.S.S.G. § 1B1.13(1)(A):

       (A) Medical Condition of the Defendant.

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis. of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples include
       metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
       disease, and advanced dementia.

       (ii) The defendant is—


6
  In Rodd, the Eighth Circuit observed that since the Sentencing Commission lacks a quorum to
amend the Sentencing Guidelines, it seems unlikely there will be a policy statement applicable to
compassionate release motions brought by defendants in the near future. Rodd, 966 F.3d at 746 n.7
(citing United States v. Beck, 425 F.Supp.3d 573, 579 n.7 (M.D.N.C. 2019)).

                                                  5
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 6 of 15 PageID #: 1457




         (I) suffering from a serious physical or medical condition,
         (II) suffering from a serious functional or cognitive impairment, or
         (III) experiencing deteriorating physical or mental health because of the aging
       process,

       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from Which he or she is not expected
       to recover.

       (B) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the aging
       process; and (iii) has served at least 10 years or 75 percent of his or her term of
       imprisonment, whichever is less.

       (C) Family Circumstances.
       (i) The death or incapacitation of the caregiver of the defendant’s minor child or
       minor children.
       (ii) The incapacitation of the defendant’s spouse or registered partner when the
       defendant would be the only available caregiver for the spouse or registered partner.

       (D) Other Reasons. As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than, or
       in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1(A)-(D).
       The Eighth Circuit has declined to address whether district courts are bound by the
Sentencing Commission’s examples in this policy statement when considering a prisoner’s
compassionate release motion under the First Step Act. In Rodd, the Eighth Circuit noted that
“[w]hile some courts adhere to the pre-First Step Act policy statements, other courts have ruled that
the pre-First Step Act policy statements are inapplicable, and that a judge has discretion to
determine, at least until the Sentencing Commission acts, what qualifies as extraordinary and
compelling reasons.” Rodd, 966 F.3d at 745. The Court said it wasn’t necessary to decide whether
or not U.S.S.G. § 1B1.13 applies because the district court had assumed that Rodd’s health and
family concerns constituted extraordinary and compelling reasons making him eligible for
compassionate release under U.S.S.G. § 1B1.13, and still denied his motion after considering the
§ 3553(a) sentencing factors. Id. at 747–48.



                                                 6
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 7 of 15 PageID #: 1458




       In United States v. Brown, 411 F.Supp.3d 446 (S.D. Iowa 2019), the district court judge,
Judge Robert Pratt, explained how some district courts have concluded they should rely only on the
Sentencing Commission’s pre-First Step Act guidelines regarding compassionate release, while other
district courts also look to the BOP Program Statement written for the old law, and will only grant
a motion for compassionate release under the same circumstances as the BOP would have prior to
the First Step Act. Id. at 450. Judge Pratt described why it is his opinion that Congress intended to
increase the use of compassionate release, and by amending § 3582 to allow defendants to motion
district courts directly for compassionate release even after the BOP denies their petition, Congress
intended to give district judges more discretion “to consider the vast variety of circumstances that
may constitute ‘extraordinary and compelling.’” Id. at 451.
       In this district, Judge Lange also has held that district courts are not limited by circumstances
described in U.S.S.G. § 1B1.13, even if it applies to motions for compassionate release brought
under the First Step Act. See United States v. Dillabaugh, 2020 WL 3402392, at *3 (D.S.D. June
19, 2020) (holding that the “discretion given to the Director of the BOP in § 1B1.13 comment note
1(D), also allows federal judges to consider ‘extraordinary and compelling reason[s] other than’
those specifically described”).
       The Second Circuit is the only circuit that has addressed the issue. That court recently ruled
that compassionate release motions brought by prisoners pursuant to the First Step Act are not
limited by the guidance in U.S.S.G. § 1B1.13. United States v. Brooker, 976 F.3d 228 (2d Cir.
2020). After stating all of the reasons for its conclusion, including the history and text of the First
Step Act and Guideline § 1B1.13, the Second Circuit stated:
       For all of these reasons, the First Step Act freed district courts to consider the full
       slate of extraordinary and compelling reasons that an imprisoned person might bring
       before them in motions for compassionate release. Neither Application Note 1(D),
       nor anything else in the now-outdated version of Guideline § 1B1.13, limits the
       district court’s discretion.

Brooker, 976 F.3d at 237.
       This Court agrees with the reasoning of Judge Pratt, Judge Lange and the Second Circuit, and
holds that a district court may use its discretion when it is considering the “extraordinary and
compelling reasons” for a compassionate release. With the understanding that it is not limited by

                                                  7
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 8 of 15 PageID #: 1459




Guideline § 1B1.13, the Court will look to the Sentencing Commission’s commentary notes for
guidance. See Rodd, 966 F.3d at 745 (noting that the district court first analyzed the prisoner’s
motion under the commentary to § 1B1.13 to determine whether he satisfied the “extraordinary and
compelling” reasons for compassionate release).
        Medicine Horn first argues that his health conditions and incarceration during the COVID-19
pandemic are “extraordinary and compelling reasons” under U.S.S.G. § 1B1.13, Application Note
1(D). Compassionate release may be appropriate under subsection (D) where “there exists in the
defendant’s case an extraordinary and compelling reason other than, or in combination with, the
reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13, application note 1(D). This
final provision is often called the “catch-all” provision. In its present version, subdivision (D) leaves
identification of “other” extraordinary and compelling reasons to the BOP Director. See id. But now
that the First Step Act allows inmates to move the Court for compassionate release without the
BOP’s support, it is unclear what other reasons can be the basis for compassionate release. Judge
Schreier recently noted that “several district courts have concluded that the discretion vested in the
BOP Director under the catch-all provision now belongs coextensively to federal judges.” United
States v. Morehouse, 2020 WL 2836188, at *2 (D.S.D. June 1, 2020.) In Morehouse, Judge Schreier
considered the defendant’s argument that his circumstances warranted relief under this “catch-all”
provision in application note 1(D) because “his medical conditions put him at high-risk if he
contracts COVID-19.” Id. Finding that the defendant’s medical conditions were being controlled
and that the BOP’s response to the pandemic at the Yankton FPC was adequate,7 Judge Schreier held
that the defendant’s circumstances did not warrant a sentence reduction under U.S.S.G. § 1B1.13,
application note 1(D). Id. at *3-4
        Judge Lange has also considered whether health issues, combined with the COVID-19
pandemic generally, constitute extraordinary and compelling reasons for compassionate release
under the “catch-all” phrase in U.S.S.G. § 1B1.13, application note 1(D). He observed:
        There can be no doubt that the effects of the global COVID-19 pandemic are
        extraordinary, and that the disease in some situations may be an “other reason” to


7
  When Judge Schreier issued her opinion, there had been no positive COVID-19 cases at the
Yankton FPC. Morehouse, 2020 WL 2836188, at *2.

                                                   8
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 9 of 15 PageID #: 1460




       grant compassionate release under § 1B1.13 comment note (D). The illness and the
       potential for its spread has affected the daily life of nearly every American citizen and
       has resulted in massive disruptions to the economy. Despite these drastic effects,
       “the mere existence of COVID-19 in society and the possibility that it may spread to
       a particular prison alone cannot independently justify compassionate release,
       especially considering BOP’s statutory role, and its extensive and professional efforts
       to curtail the virus’s spread.” The question becomes whether [defendant’s] medical
       conditions . . . combined with the crowded conditions of confinement justify
       compassionate release.

United States v. Frost, 2020 WL 3869294, at *4 (D.S.D. July 9, 2020) (citing United States v. Raia,
954 F.3d 594, 597 (3d Cir. 2020)). Adopting this reasoning, this Court concludes that it has
discretion to consider whether Medicine Horn’s health conditions and being imprisoned during the
COVID-19 pandemic present an extraordinary and compelling basis for a sentence reduction. See
also Brooker, 967 F.3d at 238 (noting that district courts around the country have used the
coronavirus pandemic “as a justification for granting some sentence reduction motions”).
       Concern for Medicine Horn’s weight is noted throughout the medical records submitted in
this case. The records show he suffers from obesity. (Doc. 147, pp. 33, 44, 125, 129, 235.) He is
72.5 inches tall and the records reflect that his weight fluctuated from approximately 250 to 270
pounds from 2014 through 2018. One medical record lists Medicine Horn’s BMI as ranging from
35.0 to 36.9 on various dates from 2013 to 2016. (Doc. 147 at pp. 73-74.) In a BOP medical record
dated September 16, 2020, Medicine Horn’s weight is listed at 247 pounds and his BMI at 32.0-32.9.
(Doc. 154 at p. 9.) The Centers for Disease Control and Prevention (CDC) has recognized that
individuals suffering from obesity8 (a BMI of 30 but less than 40) have an increased risk of
developing a severe illness if they contract COVID-19. See People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditi
ons.html (last reviewed October 22, 2020). The CDC also provided a list of medical conditions that
“might” put a person at an increased risk of severe illness from COVID-19. Id. On October 6, 2020,
being overweight (BMI of 25 but less than 30) was added to these medical conditions. Id.



8
   The CDC recently added a separate category for “severe obesity,” defined as a BMI of 40 or
higher.

                                                  9
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 10 of 15 PageID #: 1461




         Medicine Horn also points to medical records indicating he has abnormal kidney function.
His BOP records confirm he has had elevated creatinine levels since 2009. (Doc. 147, p. 33, 37, 38,
42, 45 65, 100, 230, 235, 255.) The CDC lists chronic kidney disease as a diagnosis which puts a
person     of   any    age    at   increased     risk    of   severe    illness   from     COVID-19.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditi
ons.html. Medicine Horn contends that his lab results indicate he may suffer from chronic kidney
disease. He points out that he has not seen a nephrologist. It is true that chronic kidney disease is
a risk factor for complications of COVID-19, but chronic kidney disease is a medical diagnosis, and
no such diagnosis appears in the medical records. Though the Court is not qualified to make such
a diagnosis, the Court will not ignore the tests reflecting Medicine Horn’s long-term abnormal
kidney function.9
         The government does not disagree that obesity places individuals at an increased risk for
more severe complications from a COVID-19 infection. The government’s response provides, in
part:
         [T]he Department of Justice has determined that, during the COVID-19 pandemic,
         obesity, which increases risk of severe illness due to COVID-19, presents “a serious
         physical or medical condition . . . that substantially diminishes the ability of the
         defendant to provide self-care within the environment of a correctional facility and
         from which he or she is not expected to recover,” U.S.S.G. § 1B1.13 cmt.
         n.1(A)(ii)(I), and that the inmate’s ability to provide self-care against serious injury
         or death as a result of COVID-19 is substantially diminished, within the environment
         of a correctional facility, by the chronic condition itself. DOJ has determined during
         COVID-19, since obesity is at risk for severe illness, it meets the extraordinary and
         compelling reason standard.

(Doc. 153, pp. 8-9.) Despite this concession, the government argues that because Medicine Horn
contracted COVID-19 and has recovered, the presence of COVID-19 at FCI Seagoville does not
constitute an “extraordinary and compelling” reason for his early release. The government also
contends that a disparity would result if the Court were to release Medicine Horn after Judge
Schreier denied a motion for compassionate release in another case where the defendant had tested


9
  The CDC does not list any of Medicine Horn’s other diagnosed conditions as putting individuals
at a higher risk from COVID-19.

                                                   10
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 11 of 15 PageID #: 1462




positive for COVID-19 and recovered. See United States v. Terrell Brunston, Case No. 18-40145
(Doc. 68). Brunston had chronic medical conditions including Type 2 diabetes, asthma, heart disease
with heart failure, hypertension, sleep apnea, epilepsy, and a kidney disorder. Id. at 2. It appears he
did not suffer from obesity. But the fact that one defendant who has recovered from COVID-19 was
denied compassionate release in this district does not categorically bar release of all inmates who
have recovered from COVID-19. The decision whether or not to release a defendant is inherently
fact-specific and must be decided on a case-by-case basis.
       The CDC guidelines and the information presented by the FPD on behalf of Medicine Horn
show it is widely recognized that people who are obese, no matter their age, face an increased risk
of severe consequences from COVID-19 infection. The information also indicates that Medicine
Horn could remain at an elevated risk from COVID-19 notwithstanding the fact that he survived his
recent COVID-19 infection. There is no assurance from medical experts that Medicine Horn is
immune from catching the virus again. The FPD cites research showing that reinfection can occur,
and that people who are reinfected may experience severe symptoms from reinfection. The FPD
cites seventeen cases where courts have granted compassionate release even after the defendant
tested positive for COVID-19, finding that the continued risk from the virus amounts to an
extraordinary and compelling reason for a reduction in sentence.
       The Court concludes that compassionate release may be justified for a prisoner such as
Medicine Horn, who is obese, has a long history of abnormal kidney function, and is subject to the
crowded conditions of confinement where COVID-19 infection rates are high. However, even if
Medicine Horn’s circumstances constitute an extraordinary and compelling reason supporting
compassionate release, the Court will deny the motion after considering the sentencing factors under
28 U.S.C. § 3553(a).
III. Section 3553(a) Factors
       While Medicine Horn may face an increased risk from COVID-19 due to his obesity and
abnormal kidney function, those conditions do not warrant a reduction in his term of imprisonment
when the factors in 18 U.S.C. § 3553(a) are taken into account, as they must be when considering
a motion for compassionate release. See 18 U.S.C. § 3582(c)(1)(A) (“the court . . . may reduce the
term of imprisonment . . . after considering the factors set forth in section 3553(a)”). The section


                                                  11
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 12 of 15 PageID #: 1463




3553(a) factors—especially the need to protect the public and promote respect for the law—weigh
heavily against Medicine Horn’s request for a sentence reduction. Under section 3553(a), the Court
“shall impose a sentence sufficient, but not greater than necessary, to comply with the purposes set
forth in paragraph (2) of this subsection,” considering:
       (1) the nature and circumstances of the offense and the history and characteristics of
       the defendant;

       (2) the need for the sentence imposed—

               (A) to reflect the seriousness of the offense, to promote respect for the
               law, and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence[s] and the sentencing range established for–

               (A) the applicable category of offense committed by the applicable
               category of defendant as set forth in the guidelines [issued by the
               Sentencing Commission . . .;]

       (5) any pertinent policy statement guidelines [issued by the Sentencing Commission . . .;]

       (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).
       As detailed in the government’s responsive brief, Medicine Horn’s conduct shows he is a
danger to the community. Medicine Horn was convicted of sexual abuse of a minor, a serious




                                                  12
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 13 of 15 PageID #: 1464




offense that weighs against early release.10 At trial, the Court heard the testimony of four victims
of sexual abuse by Medicine Horn. At Medicine Horn’s sentencing, the Court described the
testimony:
        [T]he evidence of other uncharged sexual conduct and assaults by the defendant was
        admissible in the trial, and properly so, and it is the Court’s view that all four of the
        victims were credible. Now it is true that as to Counts 3 and 4 the jury did not find
        the defendant guilty of raping [CC], and the Court having heard the evidence can
        understand why the jury might have been reluctant to find beyond a reasonable doubt
        that the defendant was guilty of that, because from the Court’s point of view, even
        though her testimony was completely credible, it was a question of how far her
        testimony went because she was passed out. Now the circumstantial evidence was
        very strong, but none-the-less, the jury had to make its own conclusion ultimately as
        to the circumstantial evidence. The Court’s conclusion would have been different
        than the jury’s. Based on the circumstantial evidence the Court would have convicted
        the defendant on those two counts also, but the Court now is finding on the basis of
        a preponderance of the evidence and the other two victims that were not the subject
        of, the assaults against them were not subject to any charges, were, in the Court’s
        view, completely credible, and the jury may have found them to be that way in
        assisting them in winding up with the finding that they did against the defendant as
        to Counts 1 and 2.

(Doc. 105, Sentencing Transcript at pp. 13-14.) EFH, the teenage victim of Counts 1 and 2, wrote
a letter outlining the distress she suffered due to the rape, and the letter was read at sentencing. (Doc.
105 pp. 21-23.) The Court described Medicine Horn as “a sexual predator” and stated that the public
needs to be protected from him. (Doc. 105 at p. 24.) The Court calculated a Sentencing Guidelines
range of 235 to 293 months. (Doc. 105 at p. 15). It sentenced Medicine Horn to 240 months’
imprisonment to reflect the seriousness of the offense and to provide just punishment for the crime.
(Doc. 105 at pp. 24-25.)
        The Court has again carefully reviewed the sentencing factors in 18 U.S.C. § 3553(a) and
finds that a sentence of 240 months is still sufficient and not greater than necessary to comply with




10
  At sentencing this Court described Medicine Horn’s offenses as “most serious.” (Doc. 105 at p.
24.)

                                                   13
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 14 of 15 PageID #: 1465




the purposes of section 3553.11 The Court is unwilling to impose the alternative sentences available.
See, e.g., Brooker, 976 F.3d at 237 (citing 18 U.S.C. § 3582(c)(1)(A)) (noting that district courts can,
for example, reduce but not eliminate a defendant’s prison sentence, or end the term of imprisonment
but impose a significant term of probation or supervised release in its place). Medicine Horn’s
conduct caused great harm to four victims, a harm they likely continue to struggle with. His sexual
abuse of minors, the predatory nature of his criminal conduct, and his history of sexual misconduct
demonstrate that he may pose a significant danger to the community if released. His 240-month
sentence reflects the seriousness of the offense, deters future crimes by Medicine Horn, provides just
punishment, and protects the public from further crimes by Medicine Horn.
        The Court takes seriously the risk that COVID-19 poses to Medicine Horn, but in balancing
all of the factors the Court concludes that reducing Medicine Horn’s sentence would stray from the
section 3553(a) factors.
                                          CONCLUSION
        The Court finds that a sentence reduction would not be consistent with the section 3553(a)
factors. Accordingly,

        IT IS ORDERED:

        1. That defendant Jerry Medicine Horn’s Motion for Compassionate Release is
        denied. (Doc. 144.)

        2. That defendant Jerry Medicine Horn’s Motion to Amend/Correct his Judgment
        to reflect a recommendation for six months in a halfway house and six months in
        home confinement is denied. (Doc. 142.)




11
  While in prison Medicine Horn has completed numerous educational programs available through
the BOP, he has not had any disciplinary violations since 2016, and he has worked in a number of
jobs. (Doc. 148, pp. 51-59.) While the Court commends Medicine Horn’s efforts toward
rehabilitation while in prison, his behavior while incarcerated does not alter the Court’s evaluation
of the section 3553(a) factors.

                                                  14
Case 4:04-cr-40106-LLP Document 156 Filed 11/19/20 Page 15 of 15 PageID #: 1466




      Dated this 19th day of November, 2020.

                                         BY THE COURT:


                                         ________________________________
                                         Lawrence L. Piersol
                                         United States District Judge

ATTEST:
MATTHEW W. THELEN, CLERK

_____________________________




                                           15
